Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. (US 20130241322A1) (Embodiment 1- Figures 2-4) in view of Embodiment 2 (Figures 7-8).   





As to Claim 1, Lee teaches a stick-type vibrating driver (a linear vibrator, Figures  7-8, 5-6) comprising: an outer body ( casing 780, [0055]); a magnetic circuit part  formed inside the outer body and comprising one pair of magnetic bodies ( permanent magnet 720, pole piece 740  accommodated within space S of the casing 780, Figures 7, 8, [0055)) spaced apart with a movable coil plate ( coil 710, [0049]) therebetween; a vibrating part ( vibrating body 750) formed inside the outer body ( within casing 780) and comprising at least the one pair of magnetic bodies ( the vibrating body 750 coupled outside of the permanent magnet 720, [0052) configured to vertically vibrate according to driving of the magnetic circuit part in a state in which upper and lower ends of the movable coil plate are fixed,[0045], Figure 5 teaches when an electrical signal generated from the circuit board 190 is inputted to the coil 110, an electric current flows through the coil 110.[0046] When one of threads 111 wound on the coil 110 is taken into consideration, the threads 111 of the coil 110 are subject to force F in an upward or downward direction as defined by Fleming's left-hand rule in a direction in which the electric current flows (i.e., a direction in which the electric current flows at a point through which the magnetic flux passes) as shown in FIG. 6. As a result, the total force summed in the upward or downward direction is applied to the coil 110 formed of the threads 111. However, since the coil 110 is fixed, the counteraction force of the summed force applied to the coil 110 is applied to the permanent magnet 120 relatively movable up and down and the vibration body 150 coupled with the permanent magnet 120. Accordingly, the permanent magnet 120 and the vibration body 150 coupled with the permanent magnet 120 are vibrated, thus generating a vibration shock. Regarding  and upper and lower metal suspensions respectively connected between the outer body and the vibrating part, Lee on Figure 7-8 teaches the spring 760 elastically supports the vibration body 750 that vibrates up and down. Furthermore, the edge of the inside of the spring 760 supports the top of the permanent magnet 720. Accordingly, the permanent magnet 720 can be fixed by the vibration body 750 and the spring 760 without an additional fixing body. [0053], Figure 8. Lee on Figure 8 does not explicitly teach lower metal suspension. However, in different embodiment (Figure 4, Lee teaches lower suspension or spring 460 may be provided under a vibration body 450, as shown in FIG. 4 [0039]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to provide upper and lower springs connecting the vibration body and the frame to prevent the vibrating body and the magnets to collide against the top and bottom of the casing. See at least [0039].
As to Claim 2, Lee teaches the limitations of Claim 1, and wherein the outer body has a predetermined rectangular shape (Figure 8, casing 780 is rectangular).
As to Claim 3, Lee teaches the limitations of Claim 1, and wherein the upper and lower ends of the movable coil plate ( voice coil 110, 410 or 710, Figures 2, 4, 8) are fixed to upper and lower fixing parts attached to top and bottom surfaces of the outer body, respectively ( dampers 171, 172, 471,472, 771,772 fixed to the upper and lower surface of frame 180 or 480 or 780).). 
As to Claim 4, Lee teaches the limitations of Claim 1, and wherein the vibrating part further comprises a base frame connected to the one pair of magnetic bodies, (the 
As to Claim 5, Lee teaches the limitations of Claim 1, and wherein each of the upper and lower metal suspensions (  comprises an inside edge, an outside edge, and a plurality of bridges configured to connect the inside edge and the outside edge, and the inside edge is connected to upper and lower ends of the outer body, and the outside edge is connected to the vibrating part, the edge of the inside of the spring 760 supports the top of the permanent magnet 720. Accordingly, the permanent magnet 720 can be fixed by the vibration body 750 and the spring 760 without an additional fixing body. [0053], Figure 8.

As to Claim 7, Lee teaches the limitations of Claim 1, and wherein each of the upper and lower metal suspensions comprises an inside edge and a plurality of free ends connected from the inside edge, and each of the plurality of free ends has a bent shape having at least one bent portion ( the springs 760 and 460 having an inside edge to support the magnets and the other end is bent as shown on Figures 4 and 8).
As to Claim 9, Lee teaches the limitations of Claim 1, and, wherein each of the upper and lower metal suspensions comprises an inside edge, a plurality of bridges connected from the inside edge, and an outside edge connected to the other end of each of the bridges, and each of the plurality of bridges has a bent shape having at least one bent portion, the springs 760 and 460 having an inside edge to support the magnets and the other end is bent as shown on Figures 4 and 8).

    PNG
    media_image1.png
    408
    647
    media_image1.png
    Greyscale

As to Claim 10, Lee teaches the limitations of Claim 1, and wherein each of the outer body (frame 780), the magnetic circuit part (magnetic circuit including magnets 720), the vibrating part (vibrating body 750), and the metal suspension (spring 760) is curved by a predetermined radius in a longitudinal direction (Figure 8 shows rectangular longitudinal structure).
2.	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. (US 20130241322A1) in view of Kim Do Hwan (KR 20040084363A).


As to Claim 12, Lee teaches a stick-type vibrating driver (a linear vibrator, Figures 7-8, 5-6) comprising: an outer body (casing 180, Figure 2) attached to an object to be vibrated ( linear vibrator used in the mobile phone, abstract) and having a stick shape having at least top and bottom surfaces ( casing 180 having top and bottom) ; a printed circuit board (PCB) movable coil plate ( [0032] disposed inside the top and bottom surfaces of the outer body and having fixed upper and lower ends ( The coil 110 having a cylindrical solenoid form is provided in the central portion of the linear vibrator 100 and is configured to generate a magnetic flux in response to an electrical signal generated from the circuit board 190, a magnetic body comprising a magnet ( permanent magnet 120) and a magnetic plate , which are spaced apart with the movable coil plate therebetween, ( [0033] teaches the permanent magnet 120 has a ring shape having a hole formed in the center thereof, and the coil 110 is inserted into the hole of the permanent magnet 120. That is, the permanent magnet 120 is disposed in the outside of the coil 110 and is configured to vibrate up and down in response to the magnetic flux generated from the coil 110), a base frame connected to the magnetic body ([0036] The fixing body 130 is made of a non-magnetic material and is configured to fix the permanent magnet 120 to the vibration body 150. The fixing body 130 can be divided into an upper part 131 and a lower part 132 facing the upper part 131. Furthermore, the fixing body 130 also functions to maintain the arrangement of the 4 pieces 121 to 124 of the permanent magnet 120 and a metal suspension part configured to enable the base frame to vibrate by connecting each of the top and bottom surfaces of the outer body with the base frame, [0039] The spring 160 provides elastic force for restoring the locations of the permanent magnet 120 and the vibration body 150 by elastically . 
3. Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. (US 20130241322A1) (Embodiment 1- Figures 7-8) in view of Embodiment 2 (Figures 2 and 4).   

As to Claim 13, Lee teaches a stick-type vibrating driver (a linear vibrator, Figures  7-8, 5-6) comprising: an outer body ( casing 780, [0055]); a magnetic circuit part  formed inside the outer body and comprising one pair of magnetic bodies ( permanent magnet 720, pole piece 740  accommodated within space S of the casing 780, Figures 7, 8, [0055)) spaced apart with a movable coil plate ( coil 710, [0049]) therebetween; a vibrating part ( vibrating body 750) formed inside the outer body ( within casing 780) and comprising at least the one pair of magnetic bodies ( the vibrating body 750 coupled outside of the permanent magnet 720, [0052] configured to vertically vibrate according to driving of the magnetic circuit part in a state in which upper and lower ends of the movable coil plate are fixed,[0045], Figure 5 teaches when an electrical signal generated from the circuit board 190 is inputted to the coil 110, an electric current flows through the coil 110.[0046] When one of threads 111 wound on the coil 110 is taken into consideration, the threads 111 of the coil 110 are subject to force F in an upward or downward direction as defined by Fleming's left-hand rule in a direction in which the electric current flows (i.e., a direction in which the electric current flows at a point through which the magnetic flux passes) as shown in FIG. 6. As a result, the total force summed in the upward or downward direction is applied to the coil 110 formed of the threads 111. However, since the coil 110 is fixed, the counteraction force of the summed force applied to the coil 110 is applied to the permanent magnet 120 relatively movable up and down and the vibration body 150 coupled with the permanent magnet 120. Accordingly, the permanent magnet 120 and the vibration body 150 coupled with the permanent magnet 120 are vibrated, thus generating a vibration shock. Regarding the following: a metal suspension connected between the outer body and an upper end of the vibrating part; and a damper connected to a lower end of the movable coil plate and a lower side of the vibrating part, Lee on Figure 7-8 teaches the spring 760 elastically supports the vibration body 750 that vibrates up and down. Furthermore, the edge of the inside of the spring 760 supports the top of the permanent magnet 720. Accordingly, the permanent magnet 720 can be fixed by the vibration body 750 and the a damper connected to a lower end of the movable coil plate and a lower side of the vibrating part, Lee teaches dampers 771, 772 provided on the top end, [0054], but does not explicitly teach a damper connected to a lower end of the movable coil plate and a lower side of the vibrating part. However, on Figure 2, Lee teaches dampers 172 on the bottom end of the coil plate110. See at least Figure 2.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to provide an alternative design where the dampers are placed on the lower side to prevent the vibrating parts to come in contact on the bottom part of the casing. 

As to Claim 14, Lee teaches a stick-type vibrating driver (a linear vibrator, Figures  7-8, 5-6) comprising: an outer body ( casing 780, [0055]); a magnetic circuit part  formed inside the outer body and comprising one pair of magnetic bodies ( permanent magnet 720, pole piece 740  accommodated within space S of the casing 780, Figures 7, 8, [0055)) spaced apart with a movable coil plate ( coil 710, [0049]) therebetween; a vibrating part connected to an inside surface of the outer body ( vibrating body 750  within casing 780) and comprising at least the one pair of magnetic bodies ( the vibrating body 750 coupled outside of the permanent magnet 720, [0052) configured to vertically vibrate according to driving of the magnetic circuit part in a state in which upper end of the movable coil plate is fixed to the fixing plate, [0045], Figure 5 teaches when an electrical signal generated from the circuit board 190 is inputted to the coil 110, an electric current flows through the coil 110.[0046]. As a result, the total force summed in the upward or downward direction is applied to the coil 110 formed of the threads 111. However, since the coil 110 is fixed, the counteraction force of the summed force applied to the coil 110 is applied to the permanent magnet 120 relatively movable up and down and the vibration body 150 coupled with the permanent magnet 120. Accordingly, the permanent magnet 120 and the vibration body 150 coupled with the permanent magnet 120 are vibrated, thus generating a vibration shock. Regarding the limitation of “.. upper end of the movable coil plate is fixed to the fixing part”, Lee teaches on Figure 7-8  the spring 760 elastically supports the vibration body 750 that vibrates up and down. Furthermore, the edge of the inside of the spring 760 supports the top of the permanent magnet 720. Accordingly, the permanent magnet 720 can be fixed by the vibration body 750 and the spring 760 without an additional fixing body. a lower end of the movable coil plate is fixed to a damper.” Lee teaches dampers 771, 772 provided on the top end, [0054], but does not explicitly teach a lower end of the movable coil plate is fixed to a damper.” However, on Figure 2, Lee teaches dampers 172 on the bottom end of the coil plate110. See at least Figure 2.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to provide an alternative design where the dampers are placed on the lower side to prevent the vibrating parts to come in contact on the bottom part of the casing. 
Regarding the following: a metal suspension connected between the outer body and the fixing part and a damper connected to a lower end of the movable coil plate and a lower side of the vibrating part, Lee on Figure 7-8 teaches the spring 760 elastically supports the vibration body 750 that vibrates up and down. Furthermore, the edge of the inside of the spring 760 supports the top of the permanent magnet 720. Accordingly, the permanent magnet 720 can be fixed by the vibration body 750 and the spring 760 without an additional fixing body. [0053], Figure 8. Further, regarding the following: a damper connected to a lower end of the movable coil plate and a lower side of the vibrating part, Lee teaches dampers 771, 772 provided on the top end, [0054], but does not explicitly teach a damper connected to a lower end of the movable coil plate and a lower side of the vibrating part. However, on Figure 2, Lee teaches dampers 172 on the bottom end of the coil plate110. See at least Figure 2.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to provide an alternative design where the dampers are placed on the lower side to prevent the vibrating parts to come in contact on the bottom part of the casing. 

Allowable Subject Matter

1.	Claims 6, 8, 11are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SUNITA JOSHI/Primary Examiner, Art Unit 2651